Citation Nr: 1144113	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) prior to December 4, 2007.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kirkpatrick, Ltd.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1964 to August 1970.  The Veteran died in February 2011.  The appellant is the Veteran's surviving spouse.  In March 2011 the appellant filed a motion with the United States Court of Appeals for Veterans Claims (Court) to be substituted as the appellant in this case and by Court Order dated in June 2011, the appellant's motion for substitution was granted.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Winston -Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, in relevant part, entitlement to a TDIU rating.  In June 2004 the Veteran filed a notice of disagreement (NOD) and contested the denial of the TDIU claim.  In May 2006 the RO issued a statement of the case (SOC).  In June 2006, the Veteran filed a substantive appeal (VA Form 9).  In October 2008 the Board remanded the issue of entitlement to TDIU rating to the RO for evidentiary development. 

In May 2009 the RO entered a rating decision that granted a schedular 100 percent rating for PTSD, effective from January 29, 2009.  This decision rendered moot the claim of entitlement to a TDIU beginning January 29, 2009 but resulted in a new appellate issue of entitlement to a TDIU prior to January 29, 2009.  

In September 2009 the Board entered a decision which denied entitlement to a TDIU rating prior to January 29, 2009.  The Veteran appealed that decision to the Court, which granted a May 2010 Joint Motion for Remand requesting that the September 2009 decision be vacated and remanded to the Board.

In July 2010, the Board remanded the case to the RO to afford the Veteran an opportunity to testify at a videoconference, which was conducted in October 2010. A transcript thereof is on file. 

In February 2011 the Board entered a decision which granted a TDIU beginning December 4, 2007 and remanded the issue of entitlement to a TDIU prior to December 4, 2007 for extraschedular consideration.  The Veteran appealed that decision to the Court, which granted a July 2011 Joint Motion for Remand requesting that the February 2011 decision pertaining to the remanded issue of entitlement to a TDIU prior to December 4, 2007, on a schedular basis, be returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As above, in February 2011 the Board remanded the issue of entitlement to a TDIU prior to December 4, 2007 for extraschedular consideration.  The appellant appealed that decision to the Court, which granted a July 2011 Joint Motion for Remand requesting that the February 2011 decision pertaining to the remanded issue of entitlement to a TDIU prior to December 4, 2007, on a schedular basis, be returned to the Board.  The July 2011 Joint Motion for Remand argued that the Board did not discuss the definition of "one disability" provided in 38 C.F.R. § 4.16(a) when it determined that the Veteran did not meet the applicable percentage standards set for in 38 C.F.R. § 4.16(a) for a schedular rating.  

However, the Board notes that a decision regarding entitlement to a TDIU prior to December 4, 2007 was not made in the February 2011 Board decision and was, instead, remanded for an opinion regarding extraschedular consideration.  Also, the requested opinion regarding whether the Veteran met the requirements for an extraschedular TDIU rating prior to December 4, 2007 from the Director of Compensation and Pension Service has not yet been obtained.  Thus the issue of entitlement to a TDIU prior to December 4, 2007 on an extraschedular basis is inextricably intertwined with the Veteran's pending claim for a TDIU prior to December 4, 2007 on a schedular basis; therefore, it must be remanded until an opinion from the Director of Compensation and Pension Service regarding extraschedular consideration can be obtained. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Submit the case to the Director, Compensation and Pension Service for consideration of a TDIU rating on an extra-schedular basis, for the period from September 11, 2003, to December 3, 2007, in accordance with 38 C.F.R. § 4.16(b) . 

2. If the determination remains adverse to the appellant, prepare a supplemental statement of the case and send it to her and her attorney-representative, if any.  Give them the appropriate time to respond before returning this matter to the Board for further appellate consideration. 

The purpose of the REMAND is to ensure that the appellant is afforded due process of law.  The Board intimates no opinion, either factual or legal, as the ultimate conclusion warranted in this matter.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


